DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted May 13, 2021.  Claims 1 and 3 – 7 are amended.  Claims 8 – 13 are new.  Claims 1 – 13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:  The Applicant used the acronym “PRN” without defining the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 – 2, 4 – 6, and 8 – 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (U.S. Publication Number 2003/0204415 A1) in view of Chudy et al., herein after Chudy (U.S. Patent Number 8,571,886 B2) further in view of Halvorson (U.S. Patent Number 4,847,764) and in view of Rosenblum (U.S. Patent Number 6,892,941 B2).

Claim 1 (Currently Amended):  Knowlton teaches a system to facilitate enhanced use of two or more pharmaceutical storage and electronic dispensing machines when the two or more pharmaceutical storage and electronic dispensing machines are positioned in two or more long-term care facilities, in communication with a communications network, and in communication with one or more remote long-term care facility pharmacy management servers through the communications network ), the system comprising:
each of the two or more pharmaceutical storage and electronic dispensing machines being positioned remote from, and adapted to be in communication with, one or more long-term care facility pharmacy management servers associated with a long-term care facility remote pharmacy via a communications network, each of the two or more long-term care facilities being positioned remote from the long-term care facility remote pharmacy (paragraph 46 discloses the main system can be any commercially available computer system such as a server, minicomputer or microcomputer, mainframe and the like; paragraph 50 discloses one or more remote systems, and other computer systems that interface with the network, may also be servers or microcomputers capable of communicating over a computer network; paragraph 60 discloses a caregiver interface which represents a centralized server site for caregivers to conduct all relevant communications between and among each other, the main system, and remote system), 
 	each of the two or more long-term care facilities separate and remote from each other long-term care facilities, the one or more long-term care facility pharmacy management servers including non-transitory, tangible memory medium 
a patient prescription receiver to receive one or more patient medication prescription orders (paragraph 53 discloses a patient database that includes objective patient attributes including a patients current prescription and over the counter medications), and a medication dispensing apparatus administrator to remotely and selectively control functions of the two or more pharmaceutical storage and electronic dispensing machine (paragraph 134 discloses the drug dispensing process can be facilitated using remotely located Access to Medication machines (ATM); paragraph 135 discloses an ATM including a medication dispensing portion that can be used by an authorized caregiver to dispense a medication to an authorized party remotely; paragraph 135 discloses a caregiver can log on to a network system and using the caregiver interface site, can select a hyperlink that takes the caregiver to ATM machine options).
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
arranged and operable to package and dispense a plurality of individual and disposable patient dosing packages, at least one of the two or more pharmaceutical storage and electronic dispensing machines being positioned at each of two or more long-term care facilities (column 8, lines 30 – 33 discloses the term pharmacy includes diverse environments including retail pharmacies, pharmacies in alternate sites, and hospital pharmacies where column 1, lines 21 – 24 discloses alternate sites to include long term care facilities; column 10, lines 24 – 41 discloses a fulfillment center which may include medications dispensed into containers such as vials, bottles, and unit dose packages; column 14, lines 3 – 16 discloses dosage unit packages which are segregated into separate cells and organized as shown in Figure 7D, each of the packages represent a dosage unit to be taken by a patient on a particular day or at a particular times during the day indicating individual dosing packets as well as disposable dosing packets).
Knowlton teaches a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home. It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton to further include the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy as disclosed by Chudy.

Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
the long-term care facility management computer programs also being configured and operable to:
verify, at the long-term care facility remote pharmacy, the one or more patient medication prescription orders (column 4, lines 47 – 52 the system provides for the automatic checking (verification) of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime) received from one or more pharmaceutical prescription document processors when positioned in communication with the two or more pharmaceutical storage and electronic dispensing machines to thereby enhance reduction of medication order errors (column 2, lines 41 - 45; the Examiner notes that the language “to thereby enhance reduction of medication order errors” is directed to the intended result of performing the verifying step, and as such it does not further limit the claimed system ((Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), 

transmit dispensing instructions to one or more of the two or more pharmaceutical storage and electronic dispensing machines via the communications network when none of the one or more drug conflicts exists to thereby initiate packaging and dispensing of a plurality of individual and disposable patient dosing packages at one or more of the two or more pharmaceutical storage and electronic dispensing machines (column 4, lines 40 – 44; The Examiner notes that the limitation is optional as it only occurs when no drug conflicts exist, and according to the MPEP, “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (2103.I.C).  Also, the language “to thereby initiate packaging and dispensing of one or more disposable patient dosing packages at the two or more pharmaceutical storage and electronic dispensing machines” is directed to the intended result of performing the transmitting step, and as such, it does not further limit the claimed system – the clause to thereby initiate packaging and dispensing is disclosed by Chudy in column 14, lines 3 – 16 which discloses dosage unit packages which are segregated into separate cells and organized as shown in Figure 7D, each of the packages represent a dosage unit to 
verify, at the long-term care facility remote pharmacy, one or more changed order reports received from the one or more pharmaceutical prescription document processors to thereby further enhance reduction of medication order errors, the one or more changed order reports configured to indicate one or more of changes in time, quantity, and method of dispensing pharmaceuticals associated with the one or more patient medication prescription orders (column 2, lines 41 – 45 and column 4, lines 47 – 52; The Examiner notes the language “to thereby initiate packaging and dispensing of one or more disposable patient dosing packages at the two or more pharmaceutical storage and electronic dispensing machines” is directed to the intended result of performing the transmitting step, and as such, it does not further limit the claimed system).
Knowlton and Chudy disclose a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home (Knowlton) and incorporating the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy (Chudy).   It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton and Chudy to further include a system for dispensing drugs in health care 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton and Chudy in this way to provide an improved system to provide 24 hour pharmacy service to remote hospitals, nursing homes, and clinics from a central location, as well as eliminating medication errors in transcriptions by allowing all orders to be inserted by pharmacists (Halvorson:  column 2, lines 20 – 43).
Knowlton, Chudy, and Halvorson fail to explicitly teach the following limitations met by Rosenblum as cited:
the one or more patient medication prescription orders received from the one or more pharmaceutical prescription document processors including an image of a physician’s prescription order associated with each of the one or more medication prescription orders (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 26, lines 7 – 10 discloses a card reader may be used to obtain the image or data from a prescription);
compare one or more digital images of the one or more patient medication prescription orders with one or more of a patient medication profile, a patient diagnosis profile, and a drug interaction profile, to thereby enhance reduction of drug conflicts (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 11, lines 7 – 23 discloses a drug utilization review which includes drug-drug interactions, and other safety checks, and the process is repeated for every product prescribed; column 25, lines 45 – 56 discloses 
Knowlton, Chudy, and Halvorson disclose a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home (Knowlton), incorporating the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy (Chudy), and a system for dispensing drugs in health care applications which includes a computer system connected to control a plurality of remote medication dispensers.   It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton and Chudy to further include an automatic prescription drug dispense with a prescription entry system and a communication as disclosed by Rosenblum.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton, Chudy, and Halvorson in this way to provide an improved automatic prescription dispensing system which provides safe, convenient, and immediate prescription drug service to patients in primary, urgent, acute, and emergency care settings (Rosenblum:  column 2, lines 62 – 66).

Claim 2 (Original): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 1.  
Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
Halvorson teaches a system wherein each of the two or more pharmaceutical storage and electronic dispensing machines includes a plurality of removable medication cartridges, each of the plurality of removable medication cartridges associated with an individual medication (Figure 2; column 3, lines 37 – 41), and 
wherein the long-term care facility management computer programs further include instructions to provide remote training to one or more long-term care facility staff members from the long term care facility remote pharmacy by selectively remotely controlling one or more functions, available to the one or more long-term care facility staff members from a terminal of each of the two or more pharmaceutical storage and electronic dispensing machines, by the long-term care facility management computer programs via the communications network responsive to input received from the one or more long-term care facility remote pharmacy personnel (column 21, lines 11 – 28).
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 4 (Currently Amended): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 1.   
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
one or more first dose medication carriers, each of the one or more first dose medication carriers corresponding to one of the two or more pharmaceutical storage and electronic dispensing machines, one or more PRN medication carriers, each of the one or more PRN medication carriers corresponding to one of the two or more pharmaceutical storage and electronic dispensing machines  (column 8, lines 30 – 33 discloses the term pharmacy includes diverse environments including retail pharmacies, pharmacies in alternate sites, and hospital pharmacies where column 1, lines 21 – 24 discloses alternate sites to include long term care facilities; column 10, lines 24 – 41 discloses a fulfillment center which may include medications dispensed into containers such as vials, bottles, and unit dose packages; column 14, lines 3 – 16 discloses dosage unit packages which are segregated into separate cells and organized as shown in Figure 7D, each of the packages represent a dosage unit to be taken by a patient on a particular day or at a particular times during the day indicating individual dosing packets as well as disposable dosing packets).
Knowlton teaches a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home. It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton to further include the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy as disclosed by Chudy.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton in this way to provide an improved pharmacy 
Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
Halvorson teaches a system further comprising:  wherein the long-term care facility management computer programs are further configured and operable to transmit additional dispensing instructions to one or more of the two or more pharmaceutical storage and electronic dispensing machines to thereby initiate positioning of the plurality of individual and disposable patient dosing packages into a corresponding first dose medication carrier and corresponding PRN medication carrier (column 3, lines 28 – 46 where Halvorson discloses unit dose dispensers in which the dispenser is responsive to control signals to dispense one unit dose package at a time; claim 1 where Halvorson claims one or more pharmacy terminals, one or more dispensing stations located in the wards of a health care institution, and dispensing cabinets indicating there may be one or more dispensing machines).
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Currently Amended): Knowlton teaches a system to facilitate enhanced use of pharmaceutical storage and electronic dispensing machines when one or more of two pharmaceutical storage and electronic dispensing machines are positioned in each of two or more long-term care facilities, in communication with a ), the system comprising:
each of the two or more pharmaceutical storage and electronic dispensing machines being positioned remote from, and adapted to be in communication with, one or more long-term care facility pharmacy management servers associated with a long-term care facility remote pharmacy via a communications network (paragraph 46 discloses the main system can be any commercially available computer system such as a server, minicomputer or microcomputer, mainframe and the like; paragraph 50 discloses one or more remote systems, and other computer systems that interface with the network, may also be servers or microcomputers capable of communicating over a computer network; paragraph 60 discloses a caregiver interface which represents a centralized server site for caregivers to conduct all relevant communications between and among each other, the main system, and remote system), 
each of the two or more long-term care facilities being positioned remote from the long-term care facility remote pharmacy, the one or more long-term care facility pharmacy management servers including non-transitory, tangible memory medium 
the long-term care facility management computer programs including a patient prescription receiver to receive one or more patient medication prescription orders (paragraph 53 discloses a patient database that includes objective patient attributes including a patients current prescription and over the counter medications).
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
two or more pharmaceutical storage and electronic dispensing machines arranged and operable to package and dispense a plurality of individual and disposable patient dosing packages, one or more of the two or more pharmaceutical storage and electronic dispensing machines beingPage 4 of 14 47539086v1Application Serial No.: 14/589,174Response to Final Office Action mailed April 17, 2019Atty Docket No.: 105777.0004.8positioned at each of two or more long-term care facilities (column 8, lines 30 – 33 discloses the term pharmacy includes diverse environments including retail pharmacies, pharmacies in alternate sites, and hospital pharmacies where column 1, lines 21 – 24 discloses alternate sites to include long term care facilities; column 10, lines 24 – 41 discloses a fulfillment center which may include 
to thereby initiate packaging and dispensing of the plurality of individual and Atty Docket No.: 105777.0004.8disposable patient dosing packages at the one or more of the two pharmaceutical storage and electronic dispensing machines (column 10, lines 24 – 41 discloses a fulfillment center which may include medications dispensed into containers such as vials, bottles, and unit dose packages; column 14, lines 3 – 16 discloses dosage unit packages which are segregated into separate cells and organized as shown in Figure 7D, each of the packages represent a dosage unit to be taken by a patient on a particular day or at a particular times during the day indicating individual dosing packets as well as disposable dosing packets).
Knowlton teaches a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home. It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton to further include the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy as disclosed by Chudy.

Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
the long-term care facility management computer programs also being configured and operable to: 
verify, at the long-term care facility remote pharmacy, the one or more patient medication prescription orders received from one or more pharmaceutical prescription document processors when positioned in communication with the one or more pharmaceutical storage and electronic dispensing machines to thereby enhance reduction of medication order errors (column 4, lines 47 – 52 the system provides for the automatic checking (verification) of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime) received from one or more pharmaceutical prescription document processors when positioned in communication with the two or more pharmaceutical storage and electronic dispensing machines to thereby enhance reduction of medication order errors (column 2, lines 41 - 45; the Examiner notes that the language “to thereby enhance reduction of medication order errors” is directed to the intended result of performing the verifying step, and as such it does not further limit the claimed system 
determine, responsive to the one or more patient medication prescription orders, whether one or more drug conflicts exists (column 4, lines 47 – 52 the system provides for the automatic checking (verification) of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime, which are correlated to drug conflicts); 
transmit dispensing instructions to one or more of the two or more pharmaceutical storage and electronic dispensing machines via the communications network when none of the one or more drug conflicts exists (column 4, lines 40 – 44; The Examiner notes that the limitation is optional as it only occurs when no drug conflicts exist, and according to the MPEP, “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (2103.I.C).  Also, the language “to thereby initiate packaging and dispensing of one or more disposable patient dosing packages at the two or more pharmaceutical storage and electronic dispensing machines” is directed to the intended result of performing the transmitting step, and as such, it does not further limit the claimed system – the clause to thereby initiate packaging and dispensing is disclosed by Chudy in column 14, lines 3 – 16 which discloses dosage unit packages which are segregated into separate cells and organized as shown in Figure 7D, each of the packages represent a dosage unit to be 
verify, at the long-term care facility remote pharmacy, one or more changed order reports received from the one or more pharmaceutical prescription document processors to thereby further enhance reduction of medication order errors, the one or more changed order reports configured to indicate one or more of changes in time, quantity, and method of dispensing pharmaceuticals associated with the one or more patient medication prescription orders (column 2, lines 41 – 45 and column 4, lines 47 – 52; The Examiner notes the language “to thereby initiate packaging and dispensing of one or more disposable patient dosing packages at the two or more pharmaceutical storage and electronic dispensing machines” is directed to the intended result of performing the transmitting step, and as such, it does not further limit the claimed system).
Knowlton and Chudy disclose a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home (Knowlton) and incorporating the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy (Chudy).   It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton and Chudy to further include a system for dispensing drugs in health care 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton and Chudy in this way to provide an improved system to provide 24 hour pharmacy service to remote hospitals, nursing homes, and clinics from a central location, as well as eliminating medication errors in transcriptions by allowing all orders to be inserted by pharmacists (Halvorson:  column 2, lines 20 – 43).
Knowlton, Chudy, and Halvorson fail to explicitly teach the following limitations met by Rosenblum as cited:
the one or more patient medication prescription orders received from the one or more pharmaceutical prescription document processors including an image of a physician's prescription order associated with each of the one or more medication prescription orders (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 26, lines 7 – 10 discloses a card reader may be used to obtain the image or data from a prescription); 
compare one or more digital images of the one or more patient medication prescription orders with one or more of a patient medication profile, a patient diagnosis profile, and a drug interaction profile, to thereby enhance reduction of drug conflicts (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 11, lines 7 – 23 discloses a drug utilization review which includes drug-drug interactions, and other safety checks, and the process is repeated for every product prescribed; column 25, lines 45 – 56 discloses a written or 
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (Previously Presented): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 5. 
Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
wherein each of the two or more pharmaceutical storage and electronic dispensing machines includes a plurality of removable medication cartridges, 
each of the plurality of removable medication cartridges associated with an individual medication (Figure 2; column 3, lines 37 – 41), and 
wherein the long-term care facility management computer programs further include instructions to provide remote training to one or more long-term care facility staff members from the long-term care facility remote pharmacy by selectively remotely controlling one or more functions, available to the one or more long-term care facility staff members from a terminal of each of the two or more pharmaceutical storage and electronic dispensing machines, by the long-term care facility management computer programs via the communications network responsive to input received from the one or more long-term care facility remote pharmacy personnel (column 21, lines 11 – 28).
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 (New): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 1. 
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
wherein the long-term care facility management computer programs are further configured and operable to transmit dispensing instructions to one or more of the two or more pharmaceutical storage and electronic dispensing machines at one or more of (a) a predetermined time interval or (b) on demand (column 15, lines 24 – 35 discloses the status as a waiter (in the pharmacy) is determined at the time the prescription order is placed for fulfillment at the order entry point).  
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (New): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 1. 
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
wherein each of the plurality of individual and disposable patient dosing packages includes one or more different types of medications based on a patient's prescription (Figure 7D; column 20, lines 6 - 46 discloses an order include multiple prescriptions for a patient). 


Claim 10 (New): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 5. 
Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:
wherein the long-term care facility management computer programs are further configured and operable to establish block times for packaging andPage 7 of 30 52244760v1Application Serial No.: 14/589,174Response to Final Office Action mailed October 15, 2020Atty Docket No.: 105777.0004.8dispensing the plurality of individual and disposable patient dosing packages based on specific medication administration times for patients (claim 51).  
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claim 11 (New): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 5. 
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
wherein a time when the packaging and dispensing of the plurality of individual and disposable patient dosing packages occurs is based on physical location of one of the two or more pharmaceutical storage and electronic dispensing machines and medication administration times for patients at the physical location (column 8, lines 30 – 33 discloses the term pharmacy includes diverse environments including retail 
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, and Rosenblum is discussed in the rejection of claim 1, and incorporated herein.

Claims 3, 7, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (U.S. Publication Number 2003/0204415 A1) in view of Chudy et al., herein after Chudy (U.S. Patent Number 8,571,886 B2) further in view of Halvorson (U.S. Patent Number 4,847,764) and in view of Rosenblum (U.S. Patent Number 6,892,941 B2) and Wallace et al., herein after Wallace (U.S. Patent Number 6,735,497 B2).

Claim 3 (Currently Amended): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 2.
Knowlton, Chudy, Halvorson, and Rosenblum fail to explicitly teach the following limitations met by Wallace as cited:
wherein each of the two or more pharmaceutical storage and electronic dispensing machines are further adapted to be in communication with one or more video devices, and wherein the long-term care facility management computer programs further include instructions to display, at the long-term care facility remote pharmacy, one or more video images of at least one visually accessible functional component of each of the two or more pharmaceutical storage and electronic 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton, Chudy, Halvorson, and Rosenblum to further include the remote dispensing of packaged and non-packaged medical products using a networked communication system as disclosed by Wallace.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton, Chudy, Halvorson, and Rosenblum in this way is to replace or improve the current manual process for filling unit dose carts, which offer the advantage of a single centralized inventory and a lower overall inventory (Wallace:  Column 1, lines 33 – 38).

Claim 7 (Previously Presented): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 6. 
Knowlton, Chudy, Halvorson, and Rosenblum fail to explicitly teach the following limitations met by Wallace as cited:
wherein each of the two or more pharmaceutical storage and electronic dispensing machines are further adapted to be in communication with one or more video devices (column 40, lines 40 – 67), 
wherein at least one of the one or more video devices are positioned at a long-term care facility corresponding to one of the two or more pharmaceutical storage and electronic dispensing machines (column 27 discloses a remote counseling area with a means of electronic communication via a video link; column 6, lines 1 – 5 discloses a camera can be located within the remote dispenser to provide an internal view of dispenser), and 
wherein the long-term care facility management computer programs further include instructions to display, at the long-term care facility remote pharmacy, one or more video images of at least one visually accessible functional component of each of the two or more pharmaceutical storage and electronic dispensing machines over the communications network to provide remote troubleshooting of the one or more pharmaceutical storage and electronic dispensing machines by the one or more long-term care facility remote pharmacy personnel (column 40, lines 40 – 67 disclose a camera mounted to the dispenser which can be used to create a photographic record of all the users of the dispenser and if a user were to move within a certain distance of the dispenser , the proximity sensor detects such a motion and causes the camera to 
The motivation to combine the teachings of Knowlton, Chudy, Halvorson, Rosenblum, and Wallace is discussed in the rejection of claim 3, and incorporated herein.

Claim 12 (New): Knowlton teaches a system to facilitate enhanced use of two or more pharmaceutical storage and electronic dispensing machines when one or more of the two or more pharmaceutical storage and electronic dispensing machines are positioned in each of two or more long-term care facilities, in communication with a communications network, and in communication with one or more remote long-term care facility pharmacy management servers through the communications network (Figure 8 discloses selecting dispensing location; paragraph 135 discloses an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver and an ATM may be located in diverse geographic areas to serve medication needs of patients including an inpatient facility, hospice, pharmacy, or hospital; paragraph 175 discloses the invention of Knowlton is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home), the system comprising: 

a patient prescription receiver to receive one or more patient medication prescription orders (paragraph 53 discloses a patient database that includes objective patient attributes including a patients current prescription and over the counter medications), and Page 8 of 30 52244760v1Application Serial No.: 14/589,174 Response to Final Office Action mailed October 15, 2020 Atty Docket No.: 105777.0004.8 
a medication dispensing apparatus administrator to remotely and selectively control functions of the two or more pharmaceutical storage and electronic dispensing machine (paragraph 134 discloses the drug dispensing process can be facilitated using remotely located Access to Medication machines (ATM); paragraph 135 discloses an ATM including a medication dispensing portion that can be used by an authorized caregiver to dispense a medication to an authorized party remotely; paragraph 135 discloses a caregiver can log on to a network system and using the caregiver interface site, can select a hyperlink that takes the caregiver to ATM machine options); 
Knowlton fails to explicitly teach the following limitations met by Chudy as cited:
 package and dispense a plurality of individual and disposable patient dosing packages (column 8, lines 30 – 33 discloses the term pharmacy includes diverse environments including retail pharmacies, pharmacies in alternate sites, and hospital 
Knowlton teaches a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home. It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton to further include the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy as disclosed by Chudy.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton in this way to provide an improved pharmacy automation system and method of pharmacy workflow management which reduces the potential for errors in the fulfillment process and adaptable for use with a wide range of pharmacy environments (Chudy:  column 4, lines 1 – 9).
Knowlton and Chudy fail to explicitly teach the following limitations met by Halvorson as cited:

verify, at the long-term care facility remote pharmacy, the one or more patient medication prescription orders column 4, lines 47 – 52 the system provides for the automatic checking (verification) of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime) received from one or more pharmaceutical prescription document processors when positioned in communication with the two or more pharmaceutical storage and electronic dispensing machines to thereby enhance reduction of medication order errors (column 2, lines 41 - 45; the Examiner notes that the language “to thereby enhance reduction of medication order errors” is directed to the intended result of performing the verifying step, and as such it does not further limit the claimed system ((Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), 
determine, responsive to the one or more patient medication prescription orders, whether one or more drug conflicts exists (column 4, lines 47 – 52 the system provides for the automatic checking (verification) of a patient’s medication order as it is being entered into the computer to warn of medication duplication, medications which are therapeutically alike, and individual drugs which should not be administered in the same drug regime, which are correlated to drug conflicts); 
transmit dispensing instructions to the two or more pharmaceutical storage and electronic dispensing machines via the communications network when none of the one 
verify, at the long-term care facility remote pharmacy, one or more changed order reports received from the one or more pharmaceutical prescription document processors to thereby further enhance reduction of medication order errors, the one or more changed order reports configured to indicate one or more of changes in time, quantity, and method of dispensing pharmaceuticals associated with the one or more patient medication prescription orders (column 2, lines 41 – 45 and column 4, lines 47 – 52; The Examiner notes the language “to thereby initiate packaging and dispensing of 
Knowlton and Chudy disclose a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any health care system including a hospital, clinic, long-term care facility, nursing home, and patient’s home (Knowlton) and incorporating the management of pharmacy workflow relating to optimized fulfillment of prescription orders within the pharmacy (Chudy).   It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton and Chudy to further include a system for dispensing drugs in health care applications which includes a computer system connected to control a plurality of remote medication dispensers as disclosed by Halvorson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton and Chudy in this way to provide an improved system to provide 24 hour pharmacy service to remote hospitals, nursing homes, and clinics from a central location, as well as eliminating medication errors in transcriptions 
Knowlton, Chudy, and Halvorson fail to explicitly teach the following limitations met by Rosenblum as cited:
 the one or more patient medication prescription orders received from the one or more pharmaceutical prescription document processors including an image of a physician's prescription order associated with each of the one or more medication prescription orders (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 26, lines 7 – 10 discloses a card reader may be used to obtain the image or data from a prescription); 
compare one or more digital images of the one or more patient medication prescription orders with one or more of a patient medication profile, a patient diagnosis profile, and a drug interaction profile, to thereby enhance reduction of drug conflicts (column 6, lines 48 – 53 discloses imaging a prescription and transferring the image to a pharmacy services provider; column 11, lines 7 – 23 discloses a drug utilization review which includes drug-drug interactions, and other safety checks, and the process is repeated for every product prescribed; column 25, lines 45 – 56 discloses a written or printed paper prescription is imaged by an imaging or card reader device and relayed to a location remote from where the image is obtained).
Knowlton, Chudy, and Halvorson disclose a system and method for selecting a medication therapy for a patient which includes an ATM (Access to Medication) machine which dispenses medication to an authorized caregiver, which may be located in diverse geographic areas to serve medication needs of and is applicable to any 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton, Chudy, and Halvorson in this way to provide an improved automatic prescription dispensing system which provides safe, convenient, and immediate prescription drug service to patients in primary, urgent, acute, and emergency care settings (Rosenblum:  column 2, lines 62 – 66).
Knowlton, Chudy, Halvorson, and Rosenblum fail to explicitly teach the following limitations met by Wallace as cited:
one or more video devices positioned at each of the two or more long-term care facilities proximal to corresponding pharmaceutical storage and electronic dispensing machines and in communication with the one or more remote long-term care facility pharmacy management servers, the one or more video devices positioned to produce one or more images of at least one or more of (a) at least a portion of the corresponding two or more pharmaceutical storage and electronic dispensing machines or (b) long-term care facility staff members, the one or more images provided to the one or more remote long-term care facility pharmacy management servers (column 40, lines 40 – 67 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knowlton, Chudy, Halvorson, and Rosenblum to further include the remote dispensing of packaged and non-packaged medical products using a networked communication system as disclosed by Wallace.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knowlton, Chudy, Halvorson, and Rosenblum in this way is to replace or improve the current manual process for filling unit dose carts, which offer the advantage of a single centralized inventory and a lower overall inventory (Wallace:  Column 1, lines 33 – 38).
 
Claim 13 (New): Knowlton, Chudy, Halvorson, and Rosenblum teach a system as defined in Claim 12. 
Knowlton, Chudy, Halvorson, and Rosenblum fail to explicitly teach the following limitations met by Wallace as cited:
wherein the long-term care facility management computer programs further include instructions to display, at the long-term care facility remote pharmacy via the one or more remote long-term care facility pharmacy management servers, the one or more video images of one or more of the corresponding two or more pharmaceutical storage and electronic dispensing machines and long-term care facility staff members and wherein the long-term care facility management computer programs further include instructions to provide one or more of remote troubleshooting of the two or more pharmaceutical storage and electronic dispensing machines, training for the long-term care facility staff members, monitoring of actions of the long-term care facility personnel, monitoring of the two or more pharmaceutical storage and electronic dispensing machines or real-time feedback to the long-term care facility personnel (column 40, lines 40 – 67 disclose a camera mounted to the dispenser which can be used to create a photographic record of all the users of the dispenser and if a user were to move within a certain distance of the dispenser , the proximity sensor detects such a motion and causes the camera to automatically capture an image of an area surrounding the dispenser; the Examiner interprets a camera to be a type of video input device.  The Examiner also interprets the language “to provide remote troubleshooting of the two or more pharmaceutical storage and electronic dispensing machines by the one or more long-term care facility remote pharmacy personnel” is directed to the intended result/use of providing the images via the video devices, and as such, it does not further limit the video devices, dispensing machine, or the claimed system).
.

Response to Arguments
Applicant's arguments filed July 21, 2020 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art as well as new citations to the claims, as such, Applicant’s remarks with the regard to the application of Halvorson and Simpson are moot because the new prior art (Knowlton, Chudy, Rosenblum, and Wallace) and was addressed in the above office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626